DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cawley et al (4,438,473 from IDS of 1-29-19) in view of DE 200 10 283 U1 (also from IDS of 1-29-19).
Cawley et al teaches an intrinsically safe circuit assembly (fig. 7) which has at least one voltage source (PRIME POWER), a voltage monitor (CROWBAR) and an active current limiting circuit (CURRENT REGULATOR). The device taught by Cawley differs from the claims by not limiting the output current to the electrical current limit value based on a predetermined characteristic curve.
DE 200 10 283 U1 (Siemans) teaches an active current limiting circuit (figs. 3 and 4) that controls the output current depending on the voltage drop across transistor TL. Because the current limit is 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Siemans into the teachings of Cawley to meet the claims because both teachings are related by being active current limiting circuits, with Siemans teaching a more accurate method of limiting the load current that would be useful with the voltage monitoring of Cawley to protect the load from a damaging combination of current and voltage.
With regard to the limitations of claims 14 and 15 that relate to the shape of the characteristic curve, see fig. 7.
Independent claim 23 only adds the circuit of claim 13 to a conventional field device in a manner that is seen to be conventional practice in the art.
Allowable Subject Matter
Claims 16-22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The above mentioned claims recite additional features, such as the explosion environment limitations of claim 24, that have not been taught or fairly suggested by the prior art of record.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SWJackson
August 11, 2021
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836